Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed on 03/03/2021 regarding independent claims 1, 17, and 21 have been considered and are found persuasive. 

Peterson et al. (US 20170357437 A1) discloses a gesture input while displaying first content including a first hyperlink in a first window and a second window that includes second content.  In response to detecting the gesture input, and in accordance with a determination that the gesture input corresponds to a first gesture type on the first hyperlink, the electronic device replaces display of the first content in the first window with display of third content that is associated with the first hyperlink.  In response to detecting the gesture input, and in accordance with a determination that the gesture input corresponds to a second gesture type on the first hyperlink, the electronic device replaces display of the second content in the second window with display of the third content that is associated with the first hyperlink (abstract).

Beykpour et al. (US 20120054667 A1) discloses dock area being located on edge of the screen (at least fig. 2C).

Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior 
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-16, 18-20, and 22-27 depending on claims 1, 17, and 21 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177